It appears on motion to dismiss this appeal that judgment was rendered for restitution of the premises described in the petition, and from a judgment overruling motion for new trial this appeal was prose cuted by transcript, without bill of exceptions or case-made.
Motions presented to the trial court, and the rulings thereon, are not properly part of the record, and can only be preserved and presented for review on appeal by incorporating same in a bill of exceptions or case-made. Lawton Grain Co. v. Brunswig, 72 Oklahoma, 179 P. 465; Williams v. Kelly, 71 Oklahoma, 176 P. 204; Putnam v. Western Bank  Supply Co.,38 Okla. 152, 132 P. 483.
The motion for new trial and the action of the court in overruling same being no part of the record proper, the assignment that the court erred in overruling the motion cannot be presented to this court by transcript of record. Williams v. Kelly, supra.
The motion will be sustained and the appeal dismissed.
RAINEY, PITCHFORD, McNEILL, HIGGINS, and BAILEY, JJ., concur.